DETAILED ACTION
The following is a Final office action in response to communications received on 7/7/2021.  Claim 1 has been amended.  Currently, claims 1-12, 14-18, 21 and 23-24 are pending and examined below. 

Drawings
The drawings are objected to because:
Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.
Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. . 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14, 21 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagen, Jr. et al. (U.S. Patent No. 7,574,837).
Regarding claim 1, Hagen, Jr. et al. discloses a wall module (100, 300, Figs. 9A, 20A) comprising at least a first face panel (16) and a second face panel (18), stud members (12, 14) connected to and spacing the face panels from one another, end panels (20) connected to ends of the assembly of the face panels and of the stud members to form a box body with the face panels and the stud members, the box body having an inner cavity (spaces occupied by 32), and at least one cross member (22) extending between the stud members, wherein the body box has an elongated upstanding shape when the assembly of the face panels and of the stud members is vertical, such that the face panels form a wall when a plurality of the wall module are positioned side by side with the stud members of adjacent ones of the wall modules being coplanar.
Regarding claims 2 and 18, Hagen, Jr. et al. discloses an insulating material (32) in the inner cavity.
Regarding claim 3, Hagen, Jr. et al. discloses the box body has a rectangular prism shape (Fig. 20A).
Regarding claim 4, Hagen, Jr. et al. discloses the box body has a rectangular prism clearance (112, Fig. 9A) at its bottom extending between the stud members and to a bottom one of the end members (Figs. 9A and 11).
Regarding claim 5, Hagen, Jr. et al. discloses one of the face panel (16) is a cover panel connected to a remainder of the box body.
Regarding claim 6, Hagen, Jr. et al. discloses a joint (110, Fig. 11) having complementary inner shoulder (top surface of 20) and outer shoulder (top surface of 20) is defined between the cover panel (16) and the remainder of the box body.
Regarding claim 7, Hagen, Jr. et al. discloses the face panels, the stud members and the end panels each include at least one layer of fiberboard (considered the cover panel 16 comprising of fiberboard).
Regarding claim 8, Hagen, Jr. et al. discloses an air barrier (224) covering all exposed surfaces of the box body.
Regarding claim 9, Hagen, Jr. et al. discloses the end panels (12, 14) each include at least one layer of a wood plank or of plywood (Fig. 20A).
Regarding claim 10, Hagen, Jr. et al. discloses the at least one cross member (22) is parallel to the end panels (20).
Regarding claim 11, Hagen, Jr. et al. discloses corner reinforcements (122 at junctions between the at least one cross member (22) and the stud members (12, 14, Figs. 9A, 12A).
Regarding claim 12, Hagen, Jr. et al. discloses corner reinforcements (112) at junctions between the stud members and the end members.
Regarding claims 14 and 21, Hagen, Jr. et al. discloses a grid of nailing strips (112, Figs. 9A, 11) on the second face panel, on an exterior of the box body.  The Examiner considers the studs (112) to be placed upon the exterior of a second face panel and capable of receiving nails and thus being referred to as nailing strips. 
Regarding claim 23, Hagen, Jr. et al. discloses the face panels (16, 18), the bottom and top members (20), the side stud members (12, 14) and the cross members (22) are glued to one another (Cols. 11-12, lines 66-67, lines 1-3).
Regarding claim 24, Hagen, Jr. et al. discloses the box construction includes a box body defined by at least one of the face panels, the bottom and top members and side stud members, and a face cover defined by at least one other of the face panels (Fig. 20A).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagen, Jr. et al. (U.S. Patent No. 7,574,837).
Regarding claims 15-17, Hagen, Jr. et al. discloses the wall module having a box body as set forth above, having a width, height and a thickness but does not disclose the box body having a width of 2’ +/- 3’ or a height having at least 9’+/-6” or a thickness of 13’ +/-3”.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to the box body of the wall module to have a width of 2’ +/- 3’ or a height having at least 9’+/-6” or a thickness of 13’ +/-3”, since it has been In re Aller, 105 USPQ 233.  There would be no new or unpredictable results achieved from having dimensions that were suitable for constructing a wall module.

Response to Arguments
Applicant's arguments filed 7/7/2021 have been fully considered but they are not persuasive.   Applicant argues that Hagen teaches a stud panel having a square shape and does not teach an elongated upstanding shape.  Applicant also argues that inner studs of Hagen do not extend between the outer studs.
In response to Applicant’s argument(s), Examiner respectfully disagrees.  In regard to Hagen having a square shape and not elongated upstanding shape, the Examiner argues that although Hagen may teach a panel that is square, the panel is not completely square and considers at least the depth of the panel to comprise of an elongated upstanding shape.  The Applicant has not sufficiently defined the shape of the module to distinguish over the prior art as set forth. 
In regard to the inner studs of Hagen not extending between the outer studs, the Examiner argues that Fig. 20A of Hagen clearly shows as mapped out by the Examiner above, that the inner studs (22) extend between the stud members (12, 14).  Again, the Applicant has not set forth limitations that sufficiently describe and distinguish the placement of the cross members relative to the studs.  The studs of Hagen are placed on the outside of the cross members at least along the short end faces and the cross members are reasonably considered to be between at least from that perspective.  . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633